Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered.  Applicant has argued that  claims 1, 10, and 21 to incorporate subject matter which had been indicated to be allowable in the last Office Action.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al (US 2012/0181694 A1)(“Usami”) in view of Henri et al (US 2016/0148800 A1)(“Henri”).
Usami discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Performing a plasma treatment on the first dielectric layer ( Fig. 3 and para. 0039)
Flowing a first precursor over the  dielectric , as Usami discloses flowing a SiH4 gas and NH3 in a plasma (para. 0038) to form the ESL 40 (Fig. 4 and para. 0045),

Depositing a second dielectric 12 on the ESL (Fig. 4 and para.  0045),
Forming a via in the second dielectric and through the ESL (Fig. 6 and para. 0047).
       Usami is silent with respect at least a portion  of the gas is purged, although Usami does disclose a flowing a purging gas, as stated above.
Henri, in the same field of endeavor of forming a silicon-containing precursor to form an absorbed layer  (para. 0002), discloses ALD  and plasma, or plasma ALD  to form the layer (para.0028- 0029),  and purging the first precursor (para. 0033-0034) and also discloses that the purge phase may have any suitable duration (para. 0045), which is a disclosure that at least a portion of the gas is purged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the purging disclosed by Henri with the method disclosed by Usami in order to obtain the benefit of obtaining conformal films and tuning the deposition profile as disclosed by Henri (Henri, para. 0001-0002).
Re claim 25:  Usami discloses the via is filled with copper (para. 0031).


Claims 1-4, and 7-9  and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)  .
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 

Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
Re claim 2:  Rainville discloses the ESL is aluminum oxide (col. 2, lines 59-67 and col. 3, lines 1-15).

Re claim 4:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
Re claim 7:  The combination of Rainville and Damajanovic disclose an other plasma treatment, as Damajanovic discloses a treatment with ammonia plasma (para. 0048).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 8:  The combination of Rainville and Damajanovic discloses the ammonia plasma treatment at 1-6 Torr and 300-400 degrees C (para. 0048), which overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 9:  The combination of Rainville and Damajanovic discloses the other plasma treatment is carried out on the underlayer of the ESL layer, as Damajanovic discloses the treatment is carried out on the underlayer, which has exposed copper (para. 0048).
Re claim 25:  Rainville discloses copper deposited in the vias 107  (col. 5, lines 1-15 and col. 6, lines 64-67 and col. 7, lines 1-4).



Re claim 15:  Rainville discloses depositing cobalt as the metal (col. 2, lines 35-44).
Re claim 26:  Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville is silent with respect to a plasma treatment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic


Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)   as applied to claim 1 above, and further in view of Chen et al (US 2016/0017487 A1)(“Chen”).
Rainville in view of Damjanovic discloses the limitations of claim 1 as stated above.  Rainville in view of Damjanovic is silent with respect to the recited temperature and pressure.
Chen in the same field of endeavor of preclean of a capping layer which may be aluminum oxide (para. 0035 and 0040)  and  Chen discloses the temperature of 100 to 800 degrees C and pressure or 0.5 to 8 Torr (para. 0048), which ranges overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05).
It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature and pressure ranges recited by Chen with the method disclosed by Rainville in view of Damjanovic in order to obtain the benefit of preclean of the surface prior to the deposition of the aluminum oxide as disclosed by Chen (Chen, para. 0051).


Claims 10, and 12-15  and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)  .
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Forming an etch stop over the first dielectric 103 shown in Fig. 1A , as Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville discloses reacting a trialkylaluminum precursor , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54) with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42).    Rainville also discloses forming the etch stop 109 by reacting TMA (trimethylaluminum) with an alcohol such as t-butanol (col. 2, lines 54-58), the steps including providing an aluminum -containing precursor, purging the precursor, providing an alcohol or aluminum alkoxide precursor , and purging the precursor (Fig. 3 and col. 9, lines 49-67 and col. 10, lines 1-29).  With respect to reacting with dangling bonds, because the reactants satisfy the limitations with respect to reactants in the claim, it is expected that the reactants, that is TMA and t-butanol (tert-butanol) disclosed by Rainville (col. 8, lines 42-67 and col. 9, lines 1-2), the t-butanol  would also react with the dangling bonds of the TMA.
Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).

Re claim 12:  Rainville discloses the ESL is aluminum oxide (col. 2, lines 59-67 and col. 3, lines 1-15) and:    Rainville discloses reacting a trialkylaluminum precursor with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42) in which the first precursor is trialkylaluminum , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54)..     
Re claim 13:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
Re claim 14:  The combination of Rainville and Damajanovic disclose an other plasma treatment, as Damajanovic discloses a treatment with ammonia plasma (para. 0048).   Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
Re claim 15:  Rainville discloses depositing cobalt as the metal (col. 2, lines 35-44).
Re claim 26:  Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic” as applied to claim 15 above, and further in view of Usami et al (U S2012/0181694 A1)(“Usami”).
Rainville in view of Damjanovic discloses the limitations of claim 15 as stated above.  Rainville in view of Damjanovic is silent with respect to Co.
Usami, in the same field of endeavor of barrier insulating films (Abstract), discloses Co barrier in the openings in insulating films (para. 0030) prior to Cu fill (para. 0031).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the barrier disclosed by Usami with the method disclosed by Rainveill in view of Damjanovic in order to obtain the benefit of a diffusion barrier layer and because Usami discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).



s 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)  .
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Forming an etch stop over the first dielectric 103 shown in Fig. 1A , as Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville discloses reacting a trialkylaluminum precursor with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42).    Rainville also discloses forming the etch stop 109 by reacting TMA (trimethylaluminum) with an alcohol such as t-butanol (col. 2, lines 54-58), the steps including providing an aluminum -containing precursor, purging the precursor, providing an alcohol or aluminum alkoxide precursor , and purging the precursor (Fig. 3 and col. 9, lines 49-67 and col. 10, lines 1-29).  With respect to reacting with dangling bonds, because the reactants satisfy the limitations with respect to reactants in the claim, it is expected that the reactants, that is TMA and t-butanol (tert-butanol) disclosed by Rainville (col. 8, lines 42-67 and col. 9, lines 1-2), the t-butanol  would also react with the dangling bonds of the TMA.
Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the 
Re claim 22:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
Re claim 23:  Rainville discloses temperatures of 50-400 degrees C, which overlaps the recited temperature range and therefore the recited temperature range is obvious (MPEP 2144.05).
Re claim 24:  Rainville discloses depositing copper in the via (col. 6, lines 48-66).
Re claim 27:  The combination of Rainville and Damajanovic discloses flowing ammonia before the TMA precursor , as Damajanovic discloses flowing a process gas including ammonia prior to the TMA step , as the precleaning step includes flowing ammonia (para. 0048).  The reasons for combining the references are the same as stated above in the rejection of claim 21.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895